ORDER
PER CURIAM
Carl Essen (“Client”) appealed from the judgment partitioning several acres of land, which he held with his two sisters. The appeal was dismissed because the trial court’s judgment was not final in that the sale proceeds had not been' distributed. Following the dismissal, Client terminated his initial counsel and retained John Allan and STL Professional Law Company (“Attorney”) to investigate possible legal malpractice by former counsel and to continue his appeal of the partition. During the second appeal from the partition judgment, Client again terminated his counsel and hired a third set of attorneys to finish the appeal, in which the judgment was ultimately affirmed. Client later filed a petition against Attorney for breach of contract and unjust enrichment seeking damages from the second appeal. The trial court entered summary judgment in favor of Attorney finding that Client failed to provide expert testimony establishing Attorney breached the standard of care and was the proximate cause of Client’s damages. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).